DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14, claims 1 and 9 recite the limitation "the fluid exhaust line." There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 and 10-14 depend from claims 1 or 9 and are therefore also indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 2009/0088735) in view of Ward (US 2014/0236142) and Visconti (US 2004/0204679).
Regarding claims 1, 6, 9 and 14, Abboud discloses a catheter system with a cryogenic balloon catheter having a handle (fig. 1A), the system further including a control console (20 or 21, figs. 2A-2E) with a connector (the other end of the elements that connect to 3a-c in fig. 1A, see also “main vacuum connector” in fig. 3 and the unnumbered connectors in fig. 7) and a vacuum pump (26, fig. 3). It is noted that vacuum pumps are positioned on fluid exhaust lines. Abboud further discloses couplers that connect to the handle at one end and the console at the other (e.g. fig. 2A and 7) and a plurality of valves (located inside the console) for controlling various aspects of fluid flow through the system (paragraph [0052]). Abboud generally discloses the use of controllers coupled to sensors for controlling valves according to the sensor information ([0074]). Abboud does not disclose that the couplers are part of a vacuum pump activation system that further includes a connection sensor for detecting when the couplers are connected, where a controller can respond to the sensor information by opening a control valve which activates a vacuum pump. However, detecting the presence of connected elements of a surgical system to ensure that all the parts of a 
 Regarding claims 2-5, 7 and 10-13, the claims recite a second sensor and the various locations of the sensors. The fact that these positions are claimed suggests that the location of the sensor does not produce an unexpected result but instead that they would perform exactly as one of ordinary skill in the art would expect. Similarly, there is no evidence that the number of sensors produce an unexpected result. While Ward only detects the presence of the equivalent of the second coupler connector, Abboud discloses a plurality of connections between the handle and console (fig. 2A), and in some embodiments even an intermediate structure (fig. 2B). If it is beneficial to allow the system to know if there is a connection between the coupler and the console, it must also be beneficial to allow the system to know if there are connections between all the connected elements that make up the system. Otherwise the device could be operated with less than all elements attached, thus obviating the benefit of any connection sensors in the first place. Therefore, it would have been obvious to a person of ordinary 
Regarding claim 8, following the reasoning of claim 7 and claim 1 regarding the use of relevant information (in this case that the elements are attached) to control the system, it would have also been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the system of Abboud-Ward-Visconti to determine if the system is connected on the basis of any number of connection sensors, and then to operate the device to perform a cryosurgical procedure on the basis of the sensed information, including the activation of the pump, to produce the predictable result of ensuring that the cryosurgical procedure is only performed if the system is ready for use.
Regarding claims 15-20, the device of Abboud-Ward-Visconti performs the recited methods as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of a wide range of connection sensors, see for example the use of hall effect sensors in paragraph [0026] of US 2012/0136354. Regarding the use of a connection sensor to determine if an application tip has been attached to a device, see paragraph [0044] of US 2010/0198201. Regarding an attachment sensor for a medical device, see paragraph [0031] of US 2013/0197494.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794